Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 (citation numbers 1 – 58) were filed after is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 10/22/2020, (citation numbers 59 – 89), fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement (IDS) submitted on 12/28/2020 (citation numbers 1 – 5, and 9 - 10) were filed after is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 12/28/2020, (citation numbers 6 – 8), fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement (IDS) submitted on 11/30/21 was filed after is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr.  McWhorter on 06/02/2022.

The application has been amended as follows: 

In the specification:
This application is related to: U.S. Patent Application No. 15/362,751, entitled “MANAGING SECURITY IN MESSAGING PROTOCOL COMMUNICATIONS” and issued as U.S. Patent No. 10,193,839;  U.S. Patent Application No. 15/632,757, entitled “EMBEDDED CODES IN MESSAGING PROTOCOL COMMUNICATIONS” and issued as U.S. Patent No. 10,608,973;  and U.S. Patent Application No. 15/362,765 entitled “MANAGING MESSAGING PROTOCOL COMMUNICATIONS” and issued as U.S. Patent No. 10,637,817 (the issued patents of which arePatents”).  The entirety of each of the Related Patents is hereby incorporated by reference.

In the claim:
(Currently amended) The computer-implemented method of Claim 8, wherein the destination specified within each route is at least one of the coordinator computing device, [at ask] a task of the one or more tasks, or a coordinated device of the one or more coordinated devices.
 
 	REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

As to claim 1, Smith, (US PUB 2016/0285874) teaches 
teaches a coordinator computing device (“…controller…” para. 0012 and 0017) configured to manage one or more coordinated devices (“…one or more controlled automation device…” para. 0013) within a coordinated environment, the coordinator computing device distinct from the one or more coordinated devices and comprising: 
a non-transitory data store including: 
one or more tasks to manage operation of the one or more coordinated devices (“…one or more controllers 102 may control one or more automation devices 110, which may perform an automation task…” para. 0028), individual tasks corresponding to executable computer code executable by the coordinator computing device, and event flow information designating a routing of inputs to the coordinator computing device to destinations, wherein the event flow information comprises a set of routes (“… For example, in the context of home automation, one or more controllers 102 may control one or more automation devices 110, which may perform an automation task. Examples of automation tasks include adjusting lighting, operating and monitoring security systems, controlling heating and air conditioning, scheduling and operating water sprinkling, adjusting window coverings, controlling entertainment devices and controlling food preparation appliances, etc. Examples of the one or more automation devices 110 include lights and/or lighting systems, thermostats, audio systems, security cameras, web cameras, sprinkling systems, security systems, televisions, game consoles, computers, etc. In some configurations, the controller 102 and the one or more automation devices 110 may comprise client devices in electronic communication over a network.” para. 0028),
a processor in communication with the non-transitory data store, the processor configured with computer-executable instructions to: 
obtain a configuration package for the coordinator computing device , the configuration package identifying the one or more coordinated devices, the one or more tasks, and the event flow information (para. 0028); 

retrieve the one or more tasks, as identified in the configuration package, from a network-accessible data store (“…The cloud server may forward the command message to the controller…” para. 0012 and 0030); 
transmit the at least one input to the individual isolated execution environment identified as the destination for the at least one input from the event flow information (“…The command messages 128 sent to the controller 102 may include configuration settings that affect controlled automation devices 110…” para. 0030).  
Smith does not but Gupta (US PUB 2017/0235585) teaches
 for at least one task of the one or more tasks: generate an isolated execution environment on the coordinator computing device in which the computer code of the at least one task will be executed; provision the isolated execution environment with the computer code of the at least one task; and execute the computer code of the at least one task in the isolated execution environment on the coordinator computing device (figure 3 show specialized IoT VM environment); and
Smith and Gupta do not teach “each route identifying one or more criteria and a destination to which input obtained at the coordinator computing device matching the one or more criteria of the route is to be transmitted; and determining that the at least one input matches the one or more criteria of an individual route within the event flow information”, when taken in the context of claims as a whole.  
Dependent claims 2 - 7 are allowed as they depend upon allowable independent claim.
As to claim 8, it is method claim of claim 1.  It is allowed with the same reason as to claim 1.  Dependent claims 9 - 14 are allowed as they depend upon allowable independent claim.
As to claim 15, it is non-transitory computer-readable media claim of claim 1.  It is allowed with the same reason as to claim 1.  Dependent claims 16 - 20 are allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Lu (US PUB 2013/0086245), discloses a method of communicator mediator and communicator coordinator in home automation environment for coordinating home devices (title, abstract, and figures 1 – 32).
Sannala, (US PUB 2016/0286169), discloses a method for managing coexistence of multiple devices in home environment (title, abstract, and figures 1 – 10).
Entezari, (US PUB 2017/0315820), discloses a method for containerized internet of things (IoT) devices (title, abstract, and figures 1 – 6).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        6/03/2022

/PHUONG N HOANG/           Examiner, Art Unit 2194